         Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                              )
              )
HELAYNE SEIDMAN,                              )
                               Plaintiff,     )       Case No. 1:19-cv-08343-LJL
                                              )
vs.                                           )
                                              )       PROTECTIVE ORDER
                                              )
              )
AUTHENTIC BRANDS GROUP, LLC,                  )
                                              )
                               Defendant.     )
                                              )

LEWIS J. LIMAN, United States District Judge:

       WHEREAS all of the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to limit the scope of discovery and to protect the confidentiality of certain

nonpublic and confidential material that will be exchanged pursuant to and during the course of

discovery in this case;

       WHEREAS, the Parties, through counsel, agree to the following terms;

       WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords only

extends to the limited information or items that are entitled, under the applicable legal principles,

to confidential treatment;

       WHEREAS, the Parties further acknowledge that this Protective Order does not create

entitlement to file confidential information under seal; and

       WHEREAS, in light of these acknowledgements, and based on the representations of the

Parties that discovery in this case will involve confidential documents or information the public
            Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 2 of 13



disclosure of which will cause harm to the producing person and/or third party to whom a duty of

confidentiality is owed, and to protect against injury caused by dissemination of confidential

documents and information, this Court finds good cause for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that any person subject to this Protective Order—including

without limitation the parties to this action, their representatives, agents, experts and consultants,

all third parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Protective Order—shall adhere to the following terms:

       1.       Any person subject to this Protective Order who receives from any other person

subject to this Protective Order any “Discovery Material” (i.e., information of any kind produced

or disclosed pursuant to and in course of discovery in this action) that is designated as

“Confidential” or “Confidential – Attorneys’ Eyes Only” pursuant to the terms of this Protective

Order (hereinafter “Confidential Discovery Material”) shall not disclose such Confidential

Discovery Material to anyone else except as expressly permitted hereunder.

       2.       The person producing any given Discovery Material may designate as

Confidential only such portion of such material the public disclosure of which is either restricted

by law or will cause harm to the business, commercial, financial or personal interests of the

producing person and/or a third party to whom a duty of confidentiality is used and that consists

of:

                (a)    previously nondisclosed material relating to ownership or control of any

non-public company;

                (b)    previously nondisclosed business plans, product development information,

or marketing plans;



                                                  2
            Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 3 of 13



                (c)     any information of a personal or intimate nature regarding any individual;

or

                (d)     any other category of information hereinafter given confidential status by

the Court.

       3.       The person producing any given Discovery Material may designate as

Confidential – Attorneys’ Eyes Only only for such material that constitutes or relates to: (a)

highly sensitive technical information, and (b) highly sensitive business, financial or commercial

information, including licenses, commercial agreements, customer lists, vendor lists, prospective

business and marketing plans, profitability reports or estimates, percentage fees, design fees,

royalty rates, minimum guarantee payments, sales reports, and sale margins.

       4.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

such portion as “Confidential” or “Confidential – Attorneys’ Eyes Only” by: (a) stamping or

otherwise clearly marking as “Confidential” or “Confidential – Attorneys’ Eyes Only” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.

       5.       With respect to deposition transcripts, a producing person or that person’s counsel

may designate such portion as “Confidential” or “Confidential – Attorneys’ Eyes Only” either by

(a) indicating on the record during the deposition that a question calls for Confidential

information, in which case the reporter will bind the transcript of the designated testimony

(consisting of question and answer) in a separate volume and mark it as “Confidential

Information Governed by Protective Order” or “Confidential – Attorneys Eyes Only Information



                                                 3
            Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 4 of 13



Governed by Protective Order”; or (b) notifying the reporter and all counsel of record, in writing,

within 30 days after a deposition has concluded, of the specific pages and lines of the transcript

and/or the specific exhibits that are to be designated Confidential or Confidential – Attorneys’

Eyes Only, in which case all counsel receiving the transcript will be responsible for marking the

copies of the designated transcript or exhibit (as the case may be), in their possession or under

their control as directed by the producing person or that person’s counsel by the reporter. During

the 30-day period following the conclusion of a deposition, the entire deposition transcript will

be treated as if it had been designated Confidential. No copy of any transcript of any deposition

taken by any Party which is designated in whole or in part Confidential or Confidential -

Attorneys’ Eyes Only shall be prepared or furnished by the reporter to any person other than to

attorneys of record for the Parties.

       6.       If at any time prior to the trial of this action, a producing person realizes that some

portion(s) of Discovery Material that she, he, or it had previously produced without limitation

should be designated as Confidential or Confidential – Attorneys’ Eyes Only, she, he, or it may

so designate by so apprising all prior recipients of the Discovery Material in writing, and

thereafter such designated portion(s) of the Discovery Material will thereafter be deemed to be

and treated as Confidential or Confidential – Attorneys’ Eyes Only under the terms of this

Protective Order.

       7.       No person subject to this Protective Order other than the producing person shall

disclose any of the Discovery Material designated by the producing person as Confidential to any

other person whomsoever, except to:

                (a)    the Parties to this action, their insurers, and counsel to their insurers;




                                                  4
         Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 5 of 13



                 (b)   counsel retained specifically for this action, including any paralegal,

clerical and other assistant employed by such counsel and assigned to this matter, as well as in-

house counsel;

                 (c)   outside vendors or service providers (such as copy-service providers and

document-management consultants, graphic production services or other litigation support

services) that counsel hire and assign to this matter, including computer service personnel

performing duties in relation to a computerized litigation system;

                 (d)   any mediator or arbitrator that the Parties engage in this matter or that this

Court appoints, provided such person has first executed a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto;

                 (e)   as to any document, its author, its addressee, and any other person

indicated on the face of the document as having received a copy;

                 (f)   any witness who counsel for a Party in good faith believes may be called

to testify at trial or deposition in this action, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto;

                 (g)   any person retained by a Party to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided such person has

first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                 (h)   stenographers engaged to transcribe depositions conducted in this action;

                 (i)   any other person whom the producing person, or other person designating

the Discovery Material “Confidential,” agrees in writing may have access to such Confidential

Discovery Material; and




                                                 5
             Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 6 of 13



                 (j)    this Court, including any appellate court, and the court reporters and

support personnel for the same.

        8.       No person subject to this Protective Order other than the producing person shall

disclose any of the Discovery Material designated by the producing person as Confidential –

Attorneys’ Eyes Only to any other person whomsoever, except to:

        (a)      the outside counsel representing the Parties, and their paralegals, secretaries and

office assistants assigned to the matter and to whom it is reasonably necessary to disclose the

Confidential – Attorneys’ Eyes Only Discovery Material;

        (b)      outside vendors or service providers (such as copy-service providers and

document-management consultants, graphic production services or other litigation support

services) that counsel hire and assign to this matter, including computer service personnel

performing duties in relation to a computerized litigation system, and to whom it is reasonably

necessary to disclose the Confidential – Attorneys’ Eyes Only Discovery Material;

        (c)      any person retained by a Party to serve as an expert witness or otherwise provide

specialized advice to counsel in connection with this action to whom it is reasonably necessary to

disclose the Confidential – Attorneys’ Eyes Only Discovery Material;, provided such person has

first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

        (d)      stenographers engaged to transcribe depositions or court hearings conducted in

this action;

        (e)      the Court; and

        (f)      as required by law or court order upon notice to the designating Party sufficiently

in advance of such disclosure to permit it to seek a protective order.




                                                  6
            Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 7 of 13



       9.       Prior to any disclosure of any Confidential or Confidential – Attorneys’ Eyes

Only Discovery Material to any person referred to in subparagraphs 7(d), 7(f), 7(g) or 8(c)

above, such person shall be provided by counsel with a copy of this Protective Order and shall

sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating that that

person has read this Protective Order and agrees to be bound by its terms. Said counsel shall

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either prior to such person being permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

       10.      Any Party who objects to any designation of confidentiality may within a

reasonable time after receiving the Discovery Material serve upon counsel for the designating

person a written notice stating with particularity the grounds of the objection. If the Parties

cannot reach agreement promptly, counsel for all Parties will address their dispute to this Court

in accordance with Paragraph 1(B) of this Court’s Individual Practices in Civil Cases.

       11.             Except as set forth in paragraph 8 herein, any Party who requests

additional limits on disclosure (such as “attorneys’ eyes only” in extraordinary circumstances)

may at any time prior to the trial of this action serve upon counsel for the receiving Party a

written notice stating with particularity the grounds for the request. If the Parties cannot reach

agreement promptly, counsel for all Parties will address their dispute to this Court in accordance

with Paragraph 1(B) of this Court’s Individual Practices in Civil Cases.

       12.      A Party may be requested to produce Discovery Material that is subject to

contractual or other obligations of confidentiality owed to a third party. Within five business

days of receiving the request, the receiving Party subject to such obligation shall inform the third

party of the request and that the third party may seek a protective order or other relief from this



                                                 7
         Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 8 of 13



Court. If neither the third party nor the receiving Party seeks a protective order or other relief

from this Court within 21 days of that notice, the receiving Party shall produce the information

responsive to the discovery request but may affix the appropriate controlling designation.

       13.     Recipients of Confidential Discovery Material under this Protective Order may

use such material solely for the prosecution and defense of this action and any appeals thereto,

and specifically (and by way of example and not limitations) may not use Confidential Discovery

Material for any business, commercial, or competitive purpose. Nothing contained in this

Protective Order, however, will affect or restrict the rights of any person with respect to its own

documents or information produced in this action. Nor does anything contained in this Protective

Order limit or restrict the rights of any person to use or disclose information or material properly

obtained independently from and not through or pursuant to the Federal Rules of Civil

Procedure.

       14.     Nothing in this Protective Order will prevent any person subject to it from

producing any Confidential Discovery Material in its possession in response to a lawful

subpoena or other compulsory process, or if required to produce by law or by any government

agency having jurisdiction, provided, however, that such person receiving a request, will provide

written notice to the producing person before disclosure and as soon as reasonably possible, and,

if permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

receiving such notice, the producing person will have the right to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the producing person deems it

appropriate to do so.

       15.     All persons seeking to file redacted documents or documents under seal with the

Court shall follow Rule 2(F) of this Court’s Individual Practices in Civil Cases. No person may



                                                 8
         Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 9 of 13



file with the Court redacted documents or documents under seal without first seeking leave to

file such papers. All persons producing Confidential Discovery Material are deemed to be on

notice that the Second Circuit puts limitations on the documents or information that may be filed

in redacted form or under seal and that the Court retains discretion not to afford confidential

treatment to any Confidential Discovery Material submitted to the Court or presented in

connection with any motion, application or proceeding that may result in an order and/or

decision by the Court unless it is able to make the specific findings required by law in order to

retain the confidential nature of such material. Notwithstanding its designation, there is no

presumption that Confidential Discovery Material will be filed with the Court under seal. The

Parties will use their best efforts to minimize such sealing.

       16.     All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial

or supporting or refuting any motion for summary judgment, even if such material has previously

been sealed or designated as Confidential.

       17.     Any Party filing a motion or any other papers with the Court under seal shall also

publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system, that

redacts only the Confidential Discovery Material itself, and not text that in no material way

reveals the Confidential Discovery Material.

       18.     Each person who has access to Discovery Material that has been designated as

Confidential or Confidential – Attorneys’ Eyes Only shall take all due precautions to prevent the

unauthorized or inadvertent disclosure of such material.

       19.     Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)



                                                  9
         Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 10 of 13



exchanged in discovery shall be maintained by the persons who receive such information and are

bound by this Protective Order in a manner that is technically, administratively, and physically

secure and confidential. In the event that the person receiving PII experiences a data breach, she,

he, or it shall immediately notify the producing person of the same and cooperate with the

producing person to address and remedy the breach. Nothing herein shall preclude the producing

person from asserting legal claims or constitute a waiver of legal rights or defenses in the event

of litigation arising out of the receiving person’s failure to appropriately protect PII from

unauthorized disclosure.

       20.     This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this action, all Discovery Material designated as “Confidential” or

“Confidential – Attorneys’ Eyes Only,” and all copies thereof, shall be promptly returned to the

producing person, or, upon permission of the producing person, destroyed. The receiving Party

shall certify its compliance with this paragraph in writing contemporaneously with the return or

destruction of the Confidential Discovery Material.

       21.     All persons subject to this Protective Order acknowledge that willful violation of

this Protective Order could subject them to punishment for contempt of Court. This Court shall

retain jurisdiction over all persons subject to this Protective Order to the extent necessary to

enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.

       22.     Any inadvertent disclosure without appropriate confidentiality designation shall

be remedied as soon as the disclosing Party learns of its error, by informing all adverse parties, in

writing, of the error. Within three (3) business days of notification of an inadvertent disclosure,

the receiving Party shall return or destroy the documents without the appropriate designation,




                                                 10
         Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 11 of 13



including all copies, and shall contemporaneously certify compliance with this paragraph to the

disclosing Party in writing.

       23.     Inadvertent production of any document, information or other material during

discovery in this action shall be without prejudice to any claim that such material is privileged in

any way or protected from discovery as attorney work-product, and no Party or non-party

witness shall be held to have waived any rights by such inadvertent production. The producing

individual or entity shall assert any such privilege or work-product claim promptly upon

discovery of its inadvertent production by notifying the recipient of the document, information or

material of its claim in writing or orally at a deposition or other hearing of record. Upon receipt

of such notice, the recipient shall return all copies of the document, information or material to the

producing individual or entity. Such document, information or material shall not be introduced

into evidence in this or any other proceeding by any person without the express written consent

of the producing individual or entity or by order of the Court, nor will such document,

information or material be subject to production in any other proceeding by virtue of the fact that

it was inadvertently produced in this proceeding.

       24.     The Parties agree there will be no discovery of Authentic Brands Group, LLC’s

(“ABG”) revenue or net worth. The Parties further agree there will be no discovery concerning

ABG’s standards and practices of using copyrighted material.

       25.     Nothing in this Protective Order shall preclude a Party from making evidentiary

objections to the use of Discovery Material.

       26.     In the event that a Party shall desire to provide access to Confidential Discovery

Material hereunder to any person not included in paragraphs 7 or 8 herein, it shall move the

Court for an order that such person or category of persons may be given access to the



                                                 11
          Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 12 of 13



Confidential Discovery Material. In the event that such a motion is granted, such person or

category of persons may have access to the Confidential Discovery Material as set forth in the

order granting the motion, provided that such person or persons agree in writing, before such

access is given, has executed a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto.

          SO STIPULATED AND AGREED.

Dated:_______________________                 Dated:_______________________


LIEBOWITZ LAW FIRM, PLLC                      LAW OFFICE OF JENNA K. KARADBIL,
                                              P.C.

 /s/ Richard Liebowitz
Richard Liebowitz                              /s/ Jenna F. Karadbil
LIEBOWITZ LAW FIRM, PLLC                      Jenna F. Karadbil (NY Bar No. 5034707)
11 Sunrise Plaza, Suite 305                   40 Worth Street, 10th Floor
Valley Stream, NY 11580                       New York, New York 10013
Email: RL@LiebowitzLawFirm.com                Tel: (646) 527-7323
Attorneys for Plaintiff Helayne Seidman       Fax: (866) 289-5775
                                              Email: jenna@jfk-lawyer.com

                                              DICKINSON WRIGHT PLLC
                                              John L. Krieger (Nevada Bar No. 6023)
                                              (admitted pro hac vice)
                                              3883 Howard Hughes Pkwy., Suite 800
                                              Las Vegas, Nevada 89169
                                              Tel: (702) 550-4400
                                              Fax: (844) 670-6009
                                              Email: JKrieger@dickinson-wright.com

                                              Attorneys for Defendant Authentic Brands
                                              Group LLC
          SO ORDERED:



 6/1/2020
                                    The Honorable Lewis J. Liman
                                    United States District Judge


                                             12
        Case 1:19-cv-08343-LJL Document 35 Filed 06/01/20 Page 13 of 13



                           UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF NEW YORK

                                            )
HELAYNE SEIDMAN,                            )
                                            )
                             Plaintiff,     )       Case No. 1:19-cv-08343 (LJL)
                                            )
vs.                                         )
                                            )       NON-DISCLOSURE AGREEMENT
                                            )
AUTHENTIC BRANDS GROUP LLC,                 )
                                            )
                             Defendant.     )
                                            )


LEWIS J. LIMAN, United States District Judge:

       I, _____________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential or Confidential – Attorneys’ Eyes Only. I

agree that I will not disclose such Confidential Discovery Material to anyone other than for

purposes of this litigation and that at the conclusion of the litigation I will either return all

discovery information to the party or attorney from whom I received it, or upon permission of

the producing party, destroy such discovery information. By acknowledging these obligations

under the Protective Order, I understand that I am submitting myself to the jurisdiction of the

United States District Court for the Southern District of New York for the purpose of any issue

or dispute arising hereunder and that my willful violation of any term of the Protective Order

could subject me to punishment for contempt of Court.



Dated:_______________________                       ____________________________________
